HIGH INCOME FUND (the “fund”) (a series of John Hancock Funds II) 601 Congress Street Boston, Massachusetts 02210 Notice of Special Meeting of Shareholders Scheduled for October 10, 2013 To the shareholders of the fund: A shareholder meeting of the fund will be held at 601 Congress Street, Boston, Massachusetts 02210, on Thursday, October 10, 2013, at 2:00 p.m., Eastern Time, to consider the following: 1. A proposal to approve an Agreement and Plan of Reorganization between the fund and John Hancock High Yield Fund (“High Yield”). Under this agreement, the fund would transfer all of its assets to High Yield in exchange for shares of High Yield. These shares would be distributed, as described in the accompanying proxy statement and prospectus, proportionately to you and the other shareholders of the fund. High Yield also would assume the fund’s liabilities. Your fund’s Board of Trustees recommends that you vote FOR this proposal. 2.
